Citation Nr: 9900474	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a September 1995 rating decision, in 
which the veteran sought entitlement to PTSD. 

Service connection for schizophrenia was denied in an October 
1977 Board decision.  That decision is final on the issue of 
entitlement to service connection for schizophrenia.  
However, there is no final decision on the issue of 
entitlement to service connection for PTSD.  This issue was 
developed by the Department of Veterans Affairs (VA) Regional 
Office (RO) on the merits.  Under such circumstances, the 
Board will likewise consider the issue of entitlement to 
service connection for PTSD as an issue separate from the 
final decision on entitlement to service connection for 
schizophrenia.  Therefore, a determination on the merits will 
be made the Board on the issue of entitlement to service 
connection for PTSD.     


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that that he meets all the criteria 
outlined in Diagnostic and Statistical Manual (DSM) IV for 
PTSD, and that PTSD is accordingly present.  He further 
states that while in service, his father died and he was 
forced to make a choice between attending the funeral and 
completing Officer Candidate School (OCS).  He further states 
that he was denied a security clearance due to his fathers 
work defending unpopular defendants, such as the Rosenbergs.  
Finally, he states that three individuals mugged him in 
service.  He contends that these stressors led to PTSD.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
entitlement to service connection for PTSD is not well 
grounded.  


FINDING OF FACT

There is no medical evidence establishing a diagnosis of 
PTSD.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim with 
regard to the issue of entitlement to service connection for 
PTSD.  38 U.S.C.A. §  5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R § 3.303(b) (1998).

Service connection for PTSD requires the presence of three 
elements:  (1) a current clear diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. 3.304(f) (1998).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran was engaged in combat or received 
the Purple Heart, Combat Infantryman Badge, or similar 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in[-]service 
stressor. Id.

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza v. Brown, 7 Vet.App. 498, 506 (1995) and 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).  Lay assertion 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A review of the evidence of record indicates that when the 
veterans case was reviewed by an Independent Medical Expert 
(IME) in conjunction with the earlier Board decision, that 
expert concluded that the veterans diagnosis was chronic 
undifferentiated schizophrenia with paranoid features.   

When the VA examined the veteran for compensation purposes 
after service, in April 1978 and April 1981, the diagnoses 
included schizophrenia.  No diagnosis of PTSD was made at 
that time.  

In a March 1988 letter, Hubert E. Wuesthoff, M.D., indicated 
that the veterans diagnosis was chronic undifferentiated 
schizophrenia with an acute exacerbation with grandiose and 
paranoid features.  

Obtained with the veterans claim were reports of outpatient 
treatment for the period from August 1994 to December 1996.  
These records showed regular, monthly treatment for 
schizophrenia.  No diagnoses of PTSD were made.  

Submitted with the veterans Notice of Disagreement (NOD) 
were copies of the relevant portions of DSM-III and DSM-IV.  
The veteran in his NOD argued that he met the criteria for a 
diagnosis of PTSD under DSM-IV.

The veteran presented testimony before a VA hearing officer 
in December 1996.  He reported on stressors in service, 
particularly noting that he was mugged in service, that his 
father died during the veterans period of service, and that 
his fathers representation of unpopular defendants had a 
detrimental effect on the veterans service.  (Transcript, 
hereinafter T 4-6).  He states that he has not received a 
diagnosis of PTSD from any doctor, but rather it was a self 
diagnosis (T-6)

A review of the evidence of record indicates that there is no 
medical diagnosis of PTSD.  Both shortly after service and 
during recent treatment, the veterans diagnosis was 
schizophrenia, not PTSD.  In his hearing, the veteran 
testified that no doctor had diagnosed PTSD.  Rather, the 
veteran has contended that his symptomatology is sufficient 
to meet the criteria for PTSD under DSM-IV.  The veteran is 
competent to report on the symptoms, such as difficulty 
falling asleep, problems with short term memory, and amnesia 
about his military experiences.  However, as he is not a 
medical professional, he is not competent to reach 
conclusions on medical questions such as etiology.  See 
Grottveit and Espiritu 

In the absence of a current medical diagnosis of PTSD, the 
veterans claim for service connection for that disorder is 
not plausible.  Accordingly, notwithstanding the veterans 
contentions that he was involved in stressful incidents 
during service, service connection for PTSD must be denied.    






ORDER

Service connection for PTSD is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
